   Case: 1:19-cr-00420 Document #: 367 Filed: 06/09/21 Page 1 of 1 PageID #:1461




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                      No. 19 CR 420
        v.
                                                      Judge Matthew F. Kennelly
 JAMAR JARVIS

                             STATEMENT OF THE CASE

       Defendant is accused of carjacking a victim on October 18, 2018 and using,

carrying, or brandishing a firearm in relation to that carjacking. He is specifically

charged in an indictment with one count of carjacking, in violation of Title 18, United

States Code, Section 2119, and one count of use of a firearm during a crime of violence,

in violation of Title 18, United States Code, Section 924(c)(1)(A).

       The defendant has pled not guilty to the charges.

                                          Respectfully submitted,
                                          JOHN R. LAUSCH, JR.
                                          United States Attorney

                                      By: /s/Albert Berry III
                                          ALBERT BERRY III
                                          MICHELLE KRAMER
                                          Assistant United States Attorneys
                                          219 South Dearborn Street
                                          Chicago, Illinois 60604
